             Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 1 of 90



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
William C. Wright (WW 2213)
bwright@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Andrew S. Chung (AC 1988)
achung@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White, LLC

                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,
                                                     CIVIL ACTION No.
 Plaintiff

 v.

 AMAZON001,             BRILLIANT168,                     COMPLAINT
 CAIGANG6988,         CAIYUNGUNGUN,
 DALETOU88, FADALASHOP2015, FEARDE,
 FEIWU, GANGCAI9988, GOD111, HM39,                     Jury Trial Requested
 HUAKAIFUGUI360,      HUAKAIFUGUI668,
 HUOCHEBABA,     IFENG1688,   IRIS2018,               FILED UNDER SEAL
 JHY20180203, JINHASF, KONGTIAO6987,
 LIUWEI6167,                 LUQF5159,
 MEGANPATTERSON,
 MINMINANDHAIMING,          MONEY5789,
 SHOESBESTOFBEST,        SPLENDID569,
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 2 of 90



STELLABAGS,   SUMMER715,   TEJIA68,
TWENQI888,   W1019, WANGWINNER,
XIAOWANG989899,     XIAOXIAOMAO,
YUER16899,  ZHANGZHANGJIOJIU    and
ZHONGGUOHONGNIU,

Defendants
  Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 3 of 90



                                GLOSSARY

Term            Definition
Plaintiff or    Off-White LLC
“Off-White”
Defendants      amazon001, brilliant168, caigang6988, caiyungungun,
                daletou88, fadalashop2015, fearde, feiwu, gangcai9988,
                god111, hm39, huakaifugui360, huakaifugui668, huochebaba,
                ifeng1688, iris2018, jhy20180203, jinhasf, kongtiao6987,
                liuwei6167, luqf5159, meganpatterson, minminandhaiming,
                money5789,      shoesbestofbest,      splendid569,      stellabags,
                summer715, tejia68, twenqi888, w1019, wangwinner,
                xiaowang989899, xiaoxiaomao, yuer16899, zhangzhangjiojiu
                and zhongguohongniu
iOffer          A San Francisco, California-based online marketplace and e-
                commerce platform, available at ioffer.com, that allows
                manufacturers, wholesalers and other third-party merchants,
                like Defendants, to advertise, distribute, offer for sale, sell and
                ship their wholesale and retail products originating primarily
                from China, among other locations, directly to consumers
                worldwide and specifically to consumers residing in the U.S.,
                including New York
New York        244 Madison Ave., Suite 411, New York, NY 10016
Address
Complaint       Plaintiff’s Complaint filed on March 6, 2019
Application     Plaintiff’s Ex Parte Application for: 1) a temporary restraining
                order; 2) an order restraining assets and Merchant Storefronts
                (as defined infra); 3) an order to show cause why a preliminary
                injunction should not issue; 4) an order authorizing bifurcated
                and alternative service and 5) an order authorizing expedited
                discovery filed on March 6, 2019
Abloh Dec.      Declaration of Virgil Abloh in Support of Plaintiff’s Application
Scully Dec.     Declaration of Brieanne Scully in Support of Plaintiff’s
                Application
Off-White       U.S. Trademark Registration No. 5,119,602 for “OFF WHITE”
Registrations   for a variety of goods in Class 25 with a constructive date of first
                use of January 25, 2012, U.S. Trademark Registration of


                        , U.S. Trademark Registration No. 5,150,712, for a
                variety of goods in Class 18 and Class 25, U.S. Trademark




                Registration of , U.S. Trademark Registration No. 5,307,806,
                for a variety of goods in Class 18 and Class 25, U.S. Trademark

                                       i
 Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 4 of 90




                Registration for            , U.S. Trademark Registration No.
                5,387,983, for a variety of goods in Class 25, U.S. Trademark
                Registration No. 5,572,836 for “Off White C/O Virgil Abloh”
                for a variety of goods in Class 25, U.S. Trademark Registration



                of          , U.S. Registration No. 5,445,222 for a variety of
                goods in Class 25
Off-White       U.S. Trademark Serial Application No. 88/080,002 for
Applications


                           for a variety of goods in Class 25, U.S. Trademark



                Serial Application No. 88/041,456 for  , for a variety of
                goods in Class 18 and Class 25, U.S. Trademark Serial



                Application No. 88/247,568 for          , for a variety of
                goods in Class 09 and Class 25 and U.S. Trademark Serial



                Application No. 87/913,823 for              , for a variety of
                goods in Class 25
Off-White       The Off-White Registrations and the Off-White Applications
Marks
Off-White       A young, successful luxury fashion label founded by American
Products        creative designer Virgil Abloh, specializing in season to season
                men's and women's lifestyle and high-end streetwear, as well as
                shoes, accessories, jewelry, and other ready-made goods
Off-White       The trademarks, Off-White™ and Off- White c/o Virgil
Brand           Abloh™, used to market the Off-White Products
Counterfeit     Products bearing or used in connection with the Off-White
Products        Marks, and/or products in packaging and/or containing labels
                bearing the Off-White Marks, and/or bearing or used in
                connection with marks that are confusingly similar to the Off-
                White Marks and/or products that are identical or confusingly
                similar to the Off-White Products
User Accounts   Any and all websites, any and all accounts with online
                marketplace platforms such as iOffer, as well as any and all as
                yet undiscovered accounts with additional online marketplace
                                     ii
  Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 5 of 90



               platforms held by or associated with Defendants, their
               respective officers, employees, agents, servants and all other
               persons in active concert with any of them
Merchant       Any and all User Accounts through which Defendants, their
Storefronts    respective officers, employees, agents, servants and all persons
               in active concert or participation with any of them operate
               storefronts to manufacture, import, export, advertise, market,
               promote, distribute, display, offer for sale, sell and/or otherwise
               deal in products, including Counterfeit Products, which are held
               by or associated with Defendants, their respective officers,
               employees, agents, servants and all persons in active concert or
               participation with any of them
Defendants’    Any and all money, securities or other property or assets of
Assets         Defendants (whether said assets are located in the U.S. or
               abroad)
Defendants’    Any and all financial accounts associated with or utilized by any
Financial      Defendants or any Defendants’ User Accounts or Merchant
Accounts       Storefront(s) (whether said account is located in the U.S. or
               abroad)
Financial      Any banks, financial institutions, credit card companies and
Institutions   payment processing agencies, such as PayPal Inc. (“PayPal”),
               and Japan Credit Bureau Co., Ltd. (“JCB”), and other companies
               or agencies that engage in the processing or transfer of money
               and/or real or personal property of Defendants
Third Party    Online platforms, including, without limitation, those owned
Service        and operated, directly or indirectly by iOffer, as well as any and
Providers      all as yet undiscovered online marketplace platforms and/or
               entities through which Defendants, their respective officers,
               employees, agents, servants and all persons in active concert or
               participation with any of them manufacture, import, export,
               advertise, market, promote, distribute, offer for sale, sell and/or
               otherwise deal in Counterfeit Products which are hereinafter
               identified as a result of any order entered in this action, or
               otherwise




                                     iii
              Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 6 of 90



         Off-White, a limited liability company organized and existing under the laws of the State

of Illinois, by and through its undersigned counsel, alleges as follows: 1

                                        NATURE OF THE ACTION

         1.          This action involves claims for trademark infringement of Off-White’s

federally registered trademarks in violation of § 32 of the Federal Trademark (Lanham) Act, 15

U.S.C. §§ 1051 et seq.; counterfeiting of Off-White’s federally registered trademarks in violation

of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c); trademark infringement of Off-White’s

unregistered trademarks in violation of 15 U.S.C. § 1125; false designation of origin, passing off

and unfair competition in violation of Section 43(a) of the Trademark Act of 1946, as amended

(15 U.S.C. §1125(a)) and related common law claims arising from the infringement of the Off-

White Marks, including, without limitation, the manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale and/or selling unlicensed,

counterfeit and infringing versions of the Off-White Products by Defendants amazon001,

brilliant168,     caigang6988,       caiyungungun,        daletou88,      fadalashop2015,        fearde,      feiwu,

gangcai9988, god111, hm39, huakaifugui360, huakaifugui668, huochebaba, ifeng1688, iris2018,

jhy20180203,          jinhasf,      kongtiao6987,          liuwei6167,         luqf5159,        meganpatterson,

minminandhaiming, money5789, shoesbestofbest, splendid569, stellabags, summer715, tejia68,

twenqi888, w1019, wangwinner, xiaowang989899, xiaoxiaomao, yuer16899, zhangzhangjiojiu

and zhongguohongniu.

                                      JURISDICTION AND VENUE

         2.          This Court has federal subject matter jurisdiction over the claims asserted in

this Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to 15 U.S.C. § 1121


1
 Where a defined term is referenced herein but not defined, it should be understood as it is defined in the
Complaint, Application or Glossary.

                                                          4
            Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 7 of 90



as an action arising out of violations of the Lanham Act, 15 U.S.C. §§ 1051 et seq.; pursuant to 28

U.S.C. § 1338(b) as an action arising out of claims for false designation of origin and unfair

competition; and pursuant to 28 U.S.C. § 1332, as there is diversity between the parties and the

matter in controversy exceeds, exclusive of interests and costs, the sum of seventy-five thousand

dollars. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a), as the claims

asserted thereunder are so closely related to the federal claims brought in this Action as to form

part of the same case or controversy.

       3.          Personal jurisdiction exists over Defendants in this judicial district pursuant to

N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or in the alternative, Fed. R. Civ. P. 4(k),

because, upon information and belief, Defendants regularly conduct, transact and/or solicit

business in New York and this judicial district, and/or derive substantial revenue from their

business transactions in New York and this judicial district and/or otherwise avail themselves

of the privileges and protections of the laws of the State of New York such that this Court's

assertion of jurisdiction over Defendants does not offend traditional notions of fair play and due

process, and/or Defendants’ illegal counterfeiting and infringing actions caused injury to Off-

White in New York and in this judicial district such that Defendants should reasonably expect

such actions to have consequences in New York and this judicial district, for example:

            a. Upon information and belief, Defendants were and/or are systematically directing

               and/or targeting their business activities at consumers in the U.S., including New

               York, through User Accounts with online marketplace platforms such as iOffer,

               as well as any and all as yet undiscovered User Accounts on other online

               marketplace platforms, through which consumers in the U.S., including New

               York, can view the one or more Merchant Storefronts that each Defendant




                                                   5
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 8 of 90



   operates, uses to communicate with Defendants regarding their listings for

   Counterfeit Products and to place orders for, receive invoices for and purchase

   Counterfeit Products for delivery in the U.S., including New York, as a means for

   establishing regular business with the U.S., including New York.

b. Upon information and belief, Defendants are sophisticated sellers, each operating

   one or more commercial businesses through their respective User Accounts, using

   their Merchant Storefronts to manufacture, import, export, advertise, market,

   promote, distribute, offer for sale, sell and/or otherwise deal in products,

   including the Counterfeit Products at significantly below-market prices to

   consumers worldwide, including to consumers in the U.S., and specifically in

   New York.

c. Upon information and belief, a majority of Defendants’ Merchant Storefronts

   reflect multiple sales to consumers all over the world, including repeat sales to

   consumers in the U.S.

d. Upon information and belief, all Defendants accept payment in U.S. Dollars and

   offer shipping to the U.S., including to New York and specifically to the New

   York Address.

e. Upon information and belief, Defendants have transacted business with

   consumers located in the U.S., including New York, for the sale and shipment of

   Counterfeit Products.

f. Upon information and belief, Defendants are aware of Off-White, its Off-White

   Products and Off-White Marks, and are aware that their illegal counterfeiting and

   infringing actions alleged herein are likely to cause injury to Off-White in the




                                     6
             Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 9 of 90



                U.S. and specifically, in New York and this judicial district, as Off-White

                conducts substantial business in New York.

        4.         Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon

information and belief, Defendants conduct, transact and/or solicit business in this judicial district.

                                          THE PARTIES

        5.         Plaintiff Off-White is a limited liability company organized and existing under

the laws of the State of Illinois, with an address c/o Bellizio + Igel PLLC, 305 Madison Avenue,

New York, New York 10165.

        6.         Upon information and belief, Defendants are merchants on the ioffer.com

online marketplace platform, which upon information and belief, is owned and operated by

iOffer, a San Francisco, California based company, through which Defendants offer for sale

and/or sell Counterfeit Products.

                                    GENERAL ALLEGATIONS

                      Off-White and Its Well-Known Consumer Products

     7. Off-White launched in or about 2013, is the owner of the Off-White Products, which

are distributed through various channels of trade in the U.S. and abroad. Images of the Off-

White Products are attached hereto as Exhibit A and incorporated herein by reference.

       8.          The Off-White Products are marketed under the Off-White Marks.               For

example, Off-White owns U.S. Trademark Registration No. 5,119,602 for “OFF WHITE” for a

variety of goods in Class 25 with a constructive date of first use of January 25, 2012. Off-White



also owns U.S. Trademark Registration of              , U.S. Trademark Registration No. 5,150,712,




                                                  7
            Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 10 of 90




for a variety of goods in Class 18 and Class 25 and the U.S. Trademark Registration of     , U.S.

Trademark Registration No. 5,307,806, for a variety of goods in Class 18 and Class 25.




Additionally, Off-White owns the U.S. Trademark Registration for              , U.S. Trademark

Registration No. 5,387,983, for a variety of goods in Class 25, U.S. Trademark Registration No.

5,572,836 for “Off White C/O Virgil Abloh” for a variety of goods in Class 25 and U.S.




Trademark Registration of            , U.S. Registration No. 5,445,222 for a variety of goods in




Class 25. Off-White also applied for registration of              , which is covered by U.S.

Trademark Serial Application No. 88/080,002 for a variety of goods in Class 25, U.S. Trademark




Serial Application No. 88/041,456 for          , for a variety of goods in Class 18 and Class 25,




U.S. Trademark Serial Application No. 88/247,568 for            , for a variety of goods in Class




09 and Class 25 and U.S. Trademark Serial Application No. 87/913,823 for                  , for a

variety of goods in Class 25. True and correct copies of the registrations and applications are

attached hereto as Exhibit B and incorporated herein by reference.

       9.         The Off-White Marks are currently in use in commerce in connection with the


                                                8
          Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 11 of 90



Off-White Products. The Off-White Marks were first used in commerce on or before the dates

of first use as reflected in the respective registration and application attached hereto as Exhibit

B.

        10.         The Off-White Products are sold at luxury retailers such as Barneys,

Selfridges, and Bergdorf Goodman, as well as Off-White’s boutiques located in prominent

fashion epicenters including London, Tokyo, Hong Kong, Seoul, Beijing, Shanghai, Toronto,

Shenyang, Xian, Dubai, Bangkok, Busan, Macau, Manila, Mykonos, Tianjin, Paris, Vancouver,

Kuala Lumpur, Sydney, Taipei, Melbourne, Manchester, Singapore and New York City.

        11.         Since the launch of Off-White approximately six (6) years ago, the Off-White

Products have been featured in numerous press publications, including, but not limited to, New

York Magazine, GQ, W Magazine, Vogue and Business of Fashion, among others. Recently,

Lyst named Off-White as the “hottest fashion brand in the World.” 2

        12.         The Off-White Products typically retail for between $150.00 - $2,500.00.

        13.         The success of the Off-White Products is due in part to Off-White’s marketing

and promotional efforts. These efforts include advertising and promotion through social media,

Off-White’s website (available at https://www.off---white.com/en/US), retailer websites and

other internet-based and print advertising, among other efforts domestically and abroad,

including in New York.

        14.         Off-White’s success is also due to its use of high-quality materials and

processes in making the Off-White Products.

        15.         Additionally, Off-White owes a substantial amount of the success of the Off-

White Products to its consumers and word-of-mouth buzz that its consumers have generated.


2
 Amy de Klerk, Why this is Off-White’s moment, HARPERS BAZAAR (Oct. 24, 2018),
https://www.harpersbazaar.com/uk/fashion/fashion-news/a24157608/off-white-lyst-hottest-brand/.


                                                       9
          Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 12 of 90



        16.        Off-White’s efforts, the quality of its Off-White Products, its marketing,

promotions and distribution efforts, as well as the word-of mouth-buzz generated by its

consumers, have made the Off-White Products and Off-White Marks prominently placed in the

minds of the public. Retailers, retail buyers, consumers and members of the public have become

familiar with the Off-White Products and Off-White Marks and associate them exclusively with

Off-White.

        17.        As a result of such associations, Off-White and its Off-White Marks have

acquired a valuable reputation and goodwill among the public.

        18.        Off-White has gone to great lengths to protect its interests in and to the Off-

White Products and Off-White Marks. No one other than Off-White is authorized to manufacture,

import, export, advertise, offer for sale or sell any goods utilizing the Off-White Marks without

the express written permission of Off-White.

                                    iOffer and Defendants’ User Accounts

        19.         iOffer is an online marketplace and e-commerce platform that allows

manufacturers, wholesalers and other third-party merchants, like Defendants, to advertise,

distribute, offer for sale, sell and ship their wholesale and retail products originating primarily from

China, 3 among other locations, directly to consumers worldwide and specifically to consumers

residing in the U.S., including New York. 4




3
  See Chanel, Gucci, Louis Vuitton File Suits Against Individual Online Marketplace Sellers, THE FASHION LAW
(Feb. 2, 2017), http://www.thefashionlaw.com/home/chanel-gucci-file-suit-against-individual-online-marketplace-
sellers.
4
  See IOFFER.COM, About Us, https://www.ioffer.com/info/about_us.


                                                      10
          Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 13 of 90



        20.          A majority of the third-party merchants that have User Accounts with and

operate Merchant Storefronts on iOffer, like Defendants, are located in China. 5

        21.          Currently, iOffer has more than 100 million consumer products for sale from

thousands of active users. 6 In total, iOffer claims a base of millions of users worldwide. 7 Since it

launched in 2002, iOffer has become the fastest growing interactive social commerce platform and

can be accessed in over 190 countries. 8

        22.          As recently addressed in news reports, 9 and as reflected in the federal lawsuits

filed against third-party merchants offering for sale and selling infringing and/or counterfeit

products on iOffer, 10 an astronomical number of counterfeit and infringing products are offered

for sale and sold on iOffer at a rampant rate. 11

        23.          Defendants are individuals and/or businesses, who, upon information and belief,

are located in China but conduct business in the U.S. and other countries by means of their User

Accounts and on their Merchant Storefronts on iOffer, as well as potentially yet undiscovered

additional online marketplace platforms.




5
  See Chanel, Gucci, Louis Vuitton, supra note 3; see also Paula Rosenblum, Look out Main Street, Alibaba is Moving
in, FORBES (June 11, 2014), https://www.forbes.com/sites/paularosenblum/2014/06/11/look-out-main-street-alibaba-
is-moving-in.
6
  See supra note 4.
7
  See id.
8
  See iOffer, LINKEDIN, https://www.linkedin.com/company/ioffer.
9
     See Spyderco Files Counterfeit Suit Against iOffer, Inc., KNIFENEWS (July 26, 2018),
https://knifenews.com/spyderco-files-counterfeit-suit-against-ioffer-inc/.
10
   See, e.g., Pink Floyd (1987) Ltd. v. The Partnerships and Unincorporated Associations Identified on Schedule “A”,
Civil Case No. 18-cv-3996 (N.D. Ill., June 8, 2018); Adidas AG, et al. v. 2cn0931, et al., Civil Case No. 18-cv-60758
(S.D. Fl., April 8, 2018); David Gilmour Music Ltd. v. The Partnerships and Unincorporated Associations Identified
on Schedule “A”, Civil Case No. 17-cv-7763 (N.D. Ill., Nov. 1, 2017).
11
    See Chanel, Gucci, Louis Vuitton, supra note 3; see also Richemont Targets Counterfeiters in Lawsuit,
TRADEMARKS & BRANDS ONLINE (Sept. 2, 2015), https://www.trademarksandbrandsonline.com/news/richemont-
targets-counterfeiters-in-lawsuit-4471; Susan Reda, Store Trends: February 2017, NATIONAL RETAIL FEDERATION
(Feb. 1, 2017), https://nrf.com/blog/stores-trends-february-2017; Adidas, Reebok Crack Down on Counterfeit Sellers
on Instagram, THE FASHION LAW (April 16, 2018), http://www.thefashionlaw.com/home/adidas-reebok-crack-
down-on-counterfeit-sellers-on-instagram.


                                                        11
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 14 of 90



       24.         Through their Merchant Storefronts, Defendants offer for sale and/or sell

consumer products, including Counterfeit Products, and target and ship such products to customers

located in the U.S., including in New York, and throughout the world.

       25.         Defendants’ Merchant Storefronts share unique identifiers, such as design

elements along with similarities in price, description of the goods offered and of the Counterfeit

Products themselves offered for sale.

       26.         Defendants are in constant communication with each other and regularly

participate in online chatroom discussions involving illegal counterfeiting activities, pending

litigation and potential new lawsuits.

                            Defendants’ Wrongful and Infringing Conduct

             27.   Particularly in light of in light of Off-White’s success with its Off-White

  Products, as well as the reputation it has gained, Off-White and its Off-White Products have

  become targets for unscrupulous individuals and entities who wish to capitalize on the goodwill,

  reputation and fame that Off-White has amassed in its Off-White Products and Off-White Marks

  and Off-White investigates and enforces against such activities.

             28.   Through Off-White’s investigative and enforcement efforts, Off-White learned

  of Defendants’ actions which vary and include, but are not limited to: manufacturing, importing,

  exporting, advertising, marketing, promoting, distributing, displaying, offering for sale and/or

  selling Counterfeit Products to U.S. consumers, including those located in the state of New

  York, through Defendants’ User Accounts and Merchant Storefronts. Printouts of listings for

  Counterfeit Products from Defendants’ User Accounts and Merchant Storefronts are included

  in Exhibit C attached hereto and incorporated herein by reference.




                                               12
      Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 15 of 90



       29.     Defendants are not, and have never been, authorized by Off-White or any of its

authorized agents to copy, manufacture, import, export, advertise, distribute, offer for sale or

sell the Off-White Products or to use the Off-White Marks, or any marks that are confusingly

similar to the Off-White Marks.

       30.     Defendants’ Counterfeit Products are nearly indistinguishable from the Off-

White Products, only with minor variations that no ordinary consumer would recognize.

       31.     During its investigation, Off-White, through its counsel, identified Defendants

as offering for sale and/or selling Counterfeit Products. Printouts of the listings for Counterfeit

Products from Defendants’ Merchant Storefronts reflecting that the Defendants ship the

Counterfeit Products to the U.S. are included in Exhibit C attached hereto and incorporated

herein by reference.

       32.     Off-White confirmed that each Defendant was and/or is still currently offering

for sale and/or selling Counterfeit Products through their respective User Accounts and/or

Merchant Storefronts, accepting payment for such Counterfeit Products in U.S. Dollars through

various payment processing services and that each Defendant provides shipping and/or has

actually shipped Counterfeit Products to the U.S., including to customers located in New York.

Off-White’s findings are supported by Defendants’ listings for Counterfeit Products in Exhibit

C attached hereto and incorporated herein by reference.

       33.     For example, below on the left is an image of one of the Off-White Products

which typically retails for $595.00. Depicted below on the right is the listing for Defendant

amazon001’s Counterfeit Product (“amazon001 Infringing Listing” and “amazon001

Counterfeit Product,” respectively). The Infringing Listing appears on Defendant amazon001’s

Merchant Storefront, https://www.ioffer.com/selling/amazon001, and offers the amazon001




                                              13
        Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 16 of 90



  Counterfeit Product for $15.99 per item, using, featuring and/or incorporating one or more of

  the Off-White Marks, or a confusingly similar mark in the descriptions and/or product images

  in the body of the listing. Further, the amazon001 Counterfeit Product is virtually identical to

  one of the Off-White Products and features and/or incorporates one or more of the Off-White

  Marks. There is no question that the amazon001 Counterfeit Product is designed to confuse

  and mislead consumers into believing that they are purchasing one of the Off-White Products

  or that the amazon001 Counterfeit Product is otherwise approved by or sourced from Off-White,

  thereby trading off of the goodwill and reputation of Off-White by engaging in the unauthorized

  use of the Off-White Marks:



        Off-White Product                            Defendant’s Counterfeit Product




       34.    Off-White, through its counsel, has confirmed that Defendant amazon001 offers

shipping to New York as shown in the completed checkout pages for the Counterfeit Product

directing shipment to the New York Address which are attached hereto as Exhibit C. Further, a




                                               14
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 17 of 90



screenshot of the amazon001 Infringing Listing, depicted below, confirms that Defendant

amazon001 ships the amazon001 Counterfeit Product to the New York.:




       35.     As another example, below on the left is an image of one of the Off-White Products,

which typically retails for $910.00. Depicted below on the right is the listing for Defendant

caigang6988’s Counterfeit Product (“caigang6988 Infringing Listing” and “caigang6988

Counterfeit Product,” respectively). The Infringing Listing appears on Defendant caigang6988’s

Merchant Storefront, https://www.ioffer.com/selling/caigang6988, and offers the caigang6988

Counterfeit Product for $15.99 per item, using, featuring and/or incorporating one or more of the

Off-White Marks, or a confusingly similar mark in the descriptions and/or product images in the

body of the listing. Further, the caigang6988 Counterfeit Product is virtually identical to one of

the Off-White Products and features and/or incorporates one or more of the Off-White Marks.

There is no question that the caigang6988 Counterfeit Product is designed to confuse and mislead

consumers into believing that they are purchasing one of the Off-White Products or that the

caigang6988 Counterfeit Product is otherwise approved by or sourced from Off-White, thereby

trading off of the goodwill and reputation of Off-White by engaging in the unauthorized use of the

Off-White Marks:



                                               15
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 18 of 90



       Off-White Product                             Defendant’s Counterfeit Product




       36.       Off-White, through its counsel, has confirmed that Defendant caigang6988 offers

shipping to New York as shown in the completed checkout pages for the Counterfeit Product

directing shipment to the New York Address which are attached hereto as Exhibit C. Further, a

screenshot of the caigang6988 Infringing Listing, depicted below, confirms that Defendant

caigang6988 accepts payment in U.S. Dollars and offers shipping to the U.S.:




       37.        By these dealings in Counterfeit Products (including, without limitation,

copying, manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale and/or selling Counterfeit Products), Defendants violated Off-White’s

exclusive rights in the Off-White Marks, and have used marks that are confusingly similar to,


                                                16
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 19 of 90



identical to and/or constitute counterfeiting and/or infringement of the Off-White Marks in order

to confuse consumers into believing that such Counterfeit Products are Off-White Products and

aid in the promotion and sales of their Counterfeit Products. Defendants’ conduct began long after

Off-White’s adoption and use of the Off-White Marks, after Off-White obtained the Off-White

Registrations, as alleged above, and after the Off-White Products and Off-White Marks became

well-known to the purchasing public.

       38.       Prior to and contemporaneous with their counterfeiting and infringing actions

alleged herein, Defendants had knowledge of Off-White’s ownership of the Off-White Marks, of

the fame and incalculable goodwill associated therewith and of the popularity and success of the

Off-White Products, and in bad faith adopted the Off-White Marks.

       39.       Defendants have been engaging in the illegal counterfeiting and infringing

actions, as alleged herein, knowingly and intentionally, or with reckless disregard or willful

blindness to Off-White’s rights, or in bad faith, for the purpose of trading on the goodwill and

reputation of Off-White, the Off-White Marks and Off-White Products.

       40.       Defendants’ dealings in Counterfeit Products, as alleged herein, have caused,

and will continue to cause confusion, mistake, economic loss, and have deceived and will continue

to deceive consumers, the public and the trade with respect to the source or origin of Defendants’

Counterfeit Products, thereby causing consumers to erroneously believe that such Counterfeit

Products are licensed by or otherwise associated with Off-White, thereby damaging Off-White.

       41.       In engaging in these actions, Defendants have, jointly and severally, among other

things, willfully and in bad faith committed the following, all of which have and will continue to

cause irreparable harm to Off-White: infringed and counterfeited the Off-White Marks, committed

unfair competition and unfairly and unjustly profited from such activities at Off-White’s expense.




                                               17
          Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 20 of 90



         42.       Unless enjoined, Defendants will continue to cause irreparable harm to Off-

White.

                                           CAUSES OF ACTION

                                    FIRST CAUSE OF ACTION
                                     (Trademark Counterfeiting)
         [15 U.S.C. § 1114(1)(b)/Lanham Act § 32; 15 U.S.C. § 1116(d)/Lanham Act § 34; 15
                            U.S.C. § 1117(b)-(c)/Lanham Act § 35]

         43.         Off-White repleads and incorporates by reference each and every allegation

set forth in the preceding paragraphs as if fully set forth herein.

         44.         Off-White is the exclusive owner of all right and title to the Off-White Marks.

         45.         Off-White has continuously used the Off-White Marks in interstate commerce

since on or before the date of first use as reflected in the registration certificates attached hereto as

Exhibit B.

         46.         Without Off-White’s authorization or consent, with knowledge of Off-White’s

well-known and prior rights in its Off-White Marks and with knowledge that Defendants’

Counterfeit Products bear counterfeit marks, Defendants intentionally reproduced, copied and/or

colorably imitated the Off-White Marks and/or used spurious designations that are identical with,

or indistinguishable from, the Off-White Marks on or in connection with the manufacturing,

import, export, advertising, marketing, promotion, distribution, display, offering for sale and/or

sale of Counterfeit Products.

         47.         Defendants have manufactured, imported, exported, advertised, marketed,

promoted, distributed, displayed, offered for sale and/or sold their Counterfeit Products to the

purchasing public in direct competition with Off-White, in or affecting interstate commerce, and/or

have acted with reckless disregard of Off-White’s rights in and to the Off-White Marks through

their participation in such activities.



                                                   18
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 21 of 90



       48.          Defendants have applied their reproductions, counterfeits, copies and

colorable imitations of the Off-White Marks to packaging, point-of-purchase materials,

promotions and/or advertisements intended to be used in commerce upon, or in connection with

the manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale and/or selling of Defendants’ Counterfeit Products, which is likely to

cause confusion, mistake, and deception among the general purchasing public as to the origin of

the Counterfeit Products, and is likely to deceive consumers, the public and the trade into believing

that the Counterfeit Products sold by Defendants originate from, are associated with or are

otherwise authorized by Off-White, thereby making substantial profits and gains to which they are

not entitled in law or equity.

       49.          Defendants’ unauthorized use of the Off-White Marks on or in connection with

the Counterfeit Products was done with notice and full knowledge that such use was not authorized

or licensed by Off-White or its authorized agents and with deliberate intent to unfairly benefit from

the incalculable goodwill inherent in the Off-White Marks.

       50.          Defendants’ actions constitute willful counterfeiting of the Off-White Marks

in violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d) and 1117(b)-(c).

       51.          As a direct and proximate result of Defendants’ illegal actions alleged herein,

Defendants have caused substantial monetary loss and irreparable injury and damage to Off-White,

its business, its reputation and its valuable rights in and to the Off-White Marks and the goodwill

associated therewith, in an amount as yet unknown, but to be determined at trial, for which Off-

White has no adequate remedy at law, and unless immediately enjoined, Defendants will continue

to cause such substantial and irreparable injury, loss and damage to Off-White and its valuable

Off-White Marks.




                                                 19
          Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 22 of 90



         52.         Based on Defendants’ actions as alleged herein, Off-White is entitled to

injunctive relief, damages for the irreparable harm that Off-White has sustained, and will sustain,

as a result of Defendants’ unlawful and infringing actions, as alleged herein, and all gains, profits

and advantages obtained by Defendants as a result thereof, enhanced discretionary damages, treble

damages and/or statutory damages of up to $2,000,000 per counterfeit mark per type of goods sold,

offered for sale or distributed and reasonable attorneys’ fees and costs.

                                     SECOND CAUSE OF ACTION
                                (Infringement of Registered Trademark)
                                 [115 U.S.C. § 1114/Lanham Act § 32(a)]

         53.       Off-White repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

         54.       Off-White has continuously used the Off-White Marks in interstate commerce

since on or before the date of first use as reflected in the registration certificate attached hereto as

Exhibit B.

         55.       Off-White, as owner of all right, title and interest in and to the Off-White Marks,

has standing to maintain an action for trademark infringement under 15 U.S.C. § 1114.

         56.       Defendants were, at the time they engaged in their actions as alleged herein,

actually aware that Off-White is the owner of the federal trademark registration for the Off-White

Marks.

         57.       Defendants did not seek and thus inherently failed to obtain consent or

authorization from Off-White, as the registered trademark owner of the Off-White Marks, to deal

in and commercially manufacture, import, export, advertise, market, promote, distribute, display,

retail, offer for sale and/or sell Off-White Products and/or related products bearing the Off-White

Marks into the stream of commerce.




                                                  20
          Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 23 of 90



         58.      Defendants knowingly and intentionally manufactured, imported, exported,

advertised, marketed, promoted, distributed, displayed, offered for sale and/or sold Counterfeit

Products, bearing and/or utilizing marks that are reproductions, counterfeits, copies and/or

colorable imitations of the Off-White Marks and/or which are identical or confusingly similar to

the Off-White Marks.

         59.      Defendants knowingly and intentionally reproduced, copied and colorably

imitated the Off-White Marks and applied such reproductions, copies or colorable imitations to

packaging, wrappers, receptacles, online listings and/or advertisements used in commerce upon,

or in connection with the manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Defendants’ Counterfeit Products.

         60.      Defendants were, at the time they engaged in their illegal and infringing actions

as alleged herein, actually aware that Off-White is the owner of all rights in and to the Off-White

Marks.

         61.      Defendants’ egregious and intentional use of the Off-White Marks in commerce

on or in connection with Defendants’ Counterfeit Products has caused, and is likely to continue to

cause, actual confusion and mistake, and has deceived, and is likely to continue to deceive, the

general purchasing public as to the source or origin of the Counterfeit Products, and is likely to

deceive the public into believing that Defendants’ Counterfeit Products are the Off-White Products

or are otherwise associated with, or authorized by, Off-White.

         62.      Defendants’ actions have been deliberate and committed with knowledge of Off-

White’s rights and goodwill in the Off-White Marks, as well as with bad faith and the intent to

cause confusion, mistake and deception.

         63.      Defendants’ continued, knowing, and intentional use of the Off-White Marks




                                                21
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 24 of 90



without Off-White’s consent or authorization constitutes intentional infringement of Off-White’s

federally registered Off-White Marks in violation of §32 of the Lanham Act, 15 U.S.C. § 1114.

       64.        As a direct and proximate result of Defendants’ illegal and infringing actions as

alleged herein, Off-White has suffered substantial monetary loss and irreparable injury, loss and

damage to its business and its valuable rights in and to the Off-White Marks and the goodwill

associated therewith in an amount as yet unknown, but to be determined at trial, for which Off-

White has no adequate remedy at law, and unless immediately enjoined, Defendants will continue

to cause such substantial and irreparable injury, loss and damage to Off-White and the valuable

Off-White Marks.

       65.        Based on Defendants’ actions as alleged herein, Off-White is entitled to

injunctive relief, damages for the irreparable harm that Off-White has sustained, and will sustain,

as a result of Defendants’ unlawful and infringing actions as alleged herein, and all gains, profits

and advantages obtained by Defendants as a result thereof, enhanced discretionary damages, as

well as other remedies provided by 15 U.S.C. §§ 1116, 1117, and 1118, and reasonable attorneys’

fees and costs.

                                    THIRD CAUSE OF ACTION
                   (False Designation of Origin, Passing Off & Unfair Competition)
                               [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]

       66.        Off-White repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       67.        Off-White, as the owner of all right, title and interest in and to the Off-White

Marks, has standing to maintain an action for false designation of origin and unfair competition

under the Federal Trademark Statute, Lanham Act § 43(a) (15 U.S.C. § 1125).

       68.        The Off-White Marks are inherently distinctive and/or have acquired




                                                  22
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 25 of 90



distinctiveness.

       69.         Defendants knowingly and willfully used in commerce products and/or

packaging designs that are identical or confusingly or substantially similar to, and constitute

reproductions of the Off-White Marks and affixed, applied and used false designations of origin

and false and misleading descriptions and representations on or in connection with the

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale and/or sale of Counterfeit Products with the intent to cause confusion, to cause

mistake and to deceive the purchasing public into believing, in error, that Defendants’ substandard

Counterfeit Products are Off-White Products or related products, and/or that Defendants’

Counterfeit Products are authorized, sponsored, approved, endorsed or licensed by Off-White

and/or that Defendants are affiliated, connected or associated with Off-White, thereby creating a

likelihood of confusion by consumers as to the source of such Counterfeit Products, and allowing

Defendants to capitalize on the goodwill associated with, and the consumer recognition of, the

Off-White Marks, to Defendants’ substantial profit in blatant disregard of Off-White’s rights.

       70.         By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products that are identical to, confusingly similar to or which constitute colorable imitations of the

Off-White Products using marks that are identical and/or confusingly or similar to, or which

constitute colorable imitations of the Off-White Marks, Defendants have traded off the extensive

goodwill of Off-White and its Off-White Products and did in fact induce, and intend to, and will

continue to induce customers to purchase Defendants’ Counterfeit Products, thereby directly and

unfairly competing with Off-White. Such conduct has permitted and will continue to permit

Defendants to make substantial sales and profits based on the goodwill and reputation of Off-




                                                 23
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 26 of 90



White and its Off-White Marks, which Off-White has amassed through its nationwide marketing,

advertising, sales and consumer recognition.

       71.       Defendants knew, or by the exercise of reasonable care should have known, that

their adoption and commencement of and continuing use in commerce of marks that are identical

or confusingly or substantially similar to and constitute reproductions of the Off-White Marks

would cause confusion, mistake or deception among purchasers, users and the public.

       72.       Upon information and belief, Defendants’ aforementioned wrongful actions

have been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to

deceive the purchasing public and with the intent to trade on the goodwill and reputation Off-

White, its Off-White Products and Off-White Marks.

       73.       As a direct and proximate result of Defendants’ aforementioned actions,

Defendants have caused irreparable injury to Off-White by depriving Off-White of sales of its Off-

White Products and by depriving Off-White of the value of its Off-White Marks as commercial

assets in an amount as yet unknown, but to be determined at trial, for which it has no adequate

remedy at law, and unless immediately restrained, Defendants will continue to cause substantial

and irreparable injury to Off-White and the goodwill and reputation associated with the value of

Off-White Marks.

       74.       Based on Defendants’ wrongful conduct, Off-White is entitled to injunctive

relief as well as monetary damages and other remedies as provided by the Lanham Act, including

damages that Off-White has sustained and will sustain as a result of Defendants’ illegal and

infringing actions as alleged herein, and all gains, profits and advantages obtained by Defendants

as a result thereof, enhanced discretionary damages and reasonable attorneys' fees and costs.




                                               24
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 27 of 90



                                  FOURTH CAUSE OF ACTION
                            (Infringement of Unregistered Trademark)
                              [15 U.S.C. § 1125/Lanham Act § 43(a)]
        75.       Off-White repleads and incorporates by reference each and every allegation

set forth in the preceding paragraphs as if fully set forth herein.

        76.       Off-White has continuously used the Off-White Applications in interstate

commerce since on or before the dates of first use as reflected in the respective application

attached hereto as Exhibit B.

        77.       Off-White, as the owner of all right, title and interest in and to the Off-White

Applications, has standing to maintain an action for trademark infringement under 15 U.S.C. §

1125.

        78.       Defendants were, at the time they engaged in their actions as alleged herein,

actually aware that Off-White is the owner of the Off-White Applications.

        79.       Defendants did not seek, and therefore necessarily failed, to obtain consent or

authorization from Off-White, as the trademark owner of the Off-White Applications, to deal in

and commercially manufacture, import, export, advertise, market, promote, distribute, display,

retail, offer for sale and/or sell Off-White Products and/or related products bearing the Off-

White Applications into the stream of commerce.

        80.       Defendants knowingly and intentionally manufactured, imported, exported,

advertised, marketed, promoted, distributed, displayed, offered for sale and/or sold Counterfeit

Products bearing and/or utilizing marks that are reproductions, copies and/or colorable

imitations of the Off-White Applications and/or which are identical or confusingly similar to

the Off-White Applications.

        81.       Defendants knowingly and intentionally reproduced, copied and colorably

imitated the Off-White Applications and applied such reproductions, copies or colorable


                                                  25
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 28 of 90



imitations to packaging, wrappers, receptacles, online listings and/or advertisements used in

commerce upon or in connection with the manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale and/or sale of Defendants’

Counterfeit Products.

       82.        Defendants were, at the time they engaged in their illegal and infringing

actions as alleged herein, actually aware that Off-White is the owner of all rights in and to the

Off-White Applications.

       83.        Defendants’ egregious and intentional use of the Off-White Applications in

commerce on or in connection with Defendants’ Counterfeit Products has caused, and is likely

to continue to cause, actual confusion and mistake, and has deceived, and is likely to continue

to deceive, the general purchasing public as to the source or origin of the Counterfeit Products,

and is likely to deceive the public into believing that Defendants’ Counterfeit Products are Off-

White Products or are otherwise associated with or authorized by Off-White.

       84.        Defendants’ actions have been deliberate and committed with knowledge of

Off- White’s rights and goodwill in the Off-White Applications, as well as with bad faith and

the intent to cause confusion, mistake and deception.

       85.        Defendants’ continued, knowing and intentional use of the Off-White

Applications without Off-White’s consent or authorization constitutes intentional infringement

of the Off-White Applications in violation of §43 of the Lanham Act, 15 U.S.C. § 1125.

       86.        As a direct and proximate result of Defendants’ illegal and infringing actions

as alleged herein, Off-White has suffered substantial monetary loss and irreparable injury, loss

and damage to its business and its valuable rights in and to the Off-White Applications and the

goodwill associated therewith in an amount as yet unknown, but to be determined at trial, for




                                                  26
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 29 of 90



which it has no adequate remedy at law, and unless immediately enjoined, Defendants will

continue to cause such substantial and irreparable injury, loss and damage to Off-White and its

valuable Off-White Applications.

       87.        Based on Defendants’ actions as alleged herein, Off-White is entitled to

injunctive relief, damages for the irreparable harm that Off-White has sustained and will sustain

as a result of Defendants’ unlawful and infringing actions as alleged herein, and all gains, profits

and advantages obtained by Defendants as a result thereof, enhanced discretionary damages, as

well as other remedies provided by 15 U.S.C. §§ 1116, 1117 and 1118, and reasonable attorneys’

fees and costs.

                                      FIFTH CAUSE OF ACTION
                                         (Unfair Competition)
                                       [New York Common Law]

       88.        Off-White repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       89.        By manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

Products, Defendants have traded off the extensive goodwill of Off-White and its Off-White

Products to induce, and did induce and intend and will continue to induce, customers to purchase

their Counterfeit Products, thereby directly competing with Off-White.          Such conduct has

permitted and will continue to permit Defendants to make substantial sales and profits based on

the goodwill and reputation of Off-White, which Off-White has amassed through its nationwide

marketing, advertising, sales and consumer recognition.

       90.        Defendants’ advertising, marketing, promoting, distributing, displaying,

offering for sale, selling and/or otherwise dealing in the Counterfeit Products was and is in




                                                  27
           Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 30 of 90



violation and derogation of Off-White’s rights and is likely to cause confusion and mistake, and

to deceive consumers and the public as to the source, origin, sponsorship or quality of Defendants’

Counterfeit Products.

          91.     Defendants knew, or by the exercise of reasonable care should have known, that

their advertising, marketing, promoting, distributing, displaying, offering for sale, selling and/or

otherwise dealing in the Counterfeit Products and their continuing advertising, marketing,

promoting, distributing, displaying, offering for sale, selling and/or otherwise dealing in the

Counterfeit Products would cause confusion and mistake, or deceive purchasers, users and the

public.

          92.     Upon information and belief, Defendants’ aforementioned wrongful actions

have been knowing, deliberate, willful, intended to cause confusion and mistake, and to deceive,

in blatant disregard of Off-White’s rights, and for the wrongful purpose of injuring Off-White, and

its competitive position while benefiting Defendants.

          93.     As a direct and proximate result of Defendants’ aforementioned wrongful

actions, Off-White has been and will continue to be deprived of substantial sales of its Off-White

Products in an amount as yet unknown but to be determined at trial, for which Off-White has no

adequate remedy at law, and Off-White has been and will continue to be deprived of the value of

its Off-White Marks as commercial assets in an amount as yet unknown but to be determined at

trial, for which Off-White has no adequate remedy at law.

          94.     As a result of Defendants’ actions alleged herein, Off-White is entitled to

injunctive relief, an order granting Off-White’s damages and Defendants’ profits stemming from

their infringing activities, and exemplary or punitive damages for Defendants’ intentional

misconduct.




                                                28
         Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 31 of 90



                                      SIXTH CAUSE OF ACTION
                                         (Unjust Enrichment)
                                       [New York Common Law]

       95.          Off-White repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       96.          By virtue of the egregious and illegal acts of Defendants as described herein,

Defendants have been unjustly enriched in an amount to be proven at trial.

       97.          Defendants’ retention of monies gained through their deceptive business

practices, infringement, acts of deceit and otherwise would serve to unjustly enrich Defendants

and would be contrary to the interests of justice.


                                         PRAYER FOR RELIEF

       WHEREFORE, Off-White prays for judgment against Defendants, inclusive, and each of

them, as follows:

       A.      For an award of Defendants’ profits and Off-White’s damages pursuant to 15

       U.S.C. § 1117(a), enhanced discretionary damages under 15 U.S.C. § 1117(a)(3) and treble

       damages in the amount of a sum equal to three (3) times such profits or damages, whichever

       is greater, pursuant to 15 U.S.C. § 1117(b) for willfully and intentionally using a mark or

       designation, knowing such mark or designation is a counterfeit mark in violation of 15

       U.S.C. § 1114(1)(a);

       B.      In the alternative to Defendants’ profits and Off-White’s actual damages, enhanced

       discretionary damages and treble damages for willful use of a counterfeit mark in

       connection with the sale, offering for sale or distribution of goods or services, for statutory

       damages pursuant to 15 U.S.C. § 1117(c) in the amount of not more than $2,000,000 per

       counterfeit mark per type of goods or services sold, offered for sale or distributed, as the



                                                  29
 Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 32 of 90



Court considers just, which Off-White may elect prior to the rendering of final judgment;

C.     For an award of Defendants’ profits and Off-White’s damages in an amount to be

proven at trial for willful trademark infringement of Off-White’s federally registered Off-

White Marks, and such other compensatory damages as the Court determines to be fair and

appropriate pursuant to 15 U.S.C. § 1117(a);

D.     For an award of Defendants’ profits and Off-White’s damages pursuant to 15

U.S.C. § 1117(a) in an amount to be proven at trial and such other compensatory damages

as the Court determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(a) for false

designation of origin and unfair competition under 15 U.S.C. §1125(a);

E.     For an award of damages to be proven at trial for common law unfair competition;

F.     For an award of damages in an amount to be proven at trial for unjust enrichment;

G.     For a preliminary and permanent injunction by this Court enjoining and prohibiting

Defendants, or their agents, and any employees, agents, servants, officers, representatives,

directors, attorneys, successors, affiliates, assigns and entities owned or controlled by

Defendants, and all those in active concert or participation with Defendants, and each of

them who receives notice directly or otherwise of such injunction from:

             i.   manufacturing, importing, exporting, advertising, marketing, promoting,

                  distributing, displaying, offering for sale, selling and/or otherwise

                  dealing in the Counterfeit Products;

            ii.   directly or indirectly infringing in any manner any of Off-White’s

                  trademarks or other rights (whether now in existence or hereafter created)

                  including, without limitation, the Off-White Marks;

           iii.   using any reproduction, counterfeit, copy or colorable imitation of Off-




                                        30
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 33 of 90



             White’s trademarks or other rights (whether now in existence or hereafter

             created) including, without limitation, the Off-White Marks to identify

             any goods or services not authorized by Off-White;

       iv.   using any of Off-White’s trademarks or other rights (whether now in

             existence or hereafter created) including, without limitation, the Off-

             White Marks or any other marks that are confusingly or substantially

             similar to the Off-White Marks, on or in connection with Defendants’

             manufacturing, importing, exporting, advertising, marketing, promoting,

             distributing, displaying, offering for sale, selling and/or otherwise

             dealing in the Counterfeit Products;

        v.   using any false designation of origin or false description, or engaging in

             any action which is likely to cause confusion, cause mistake and/or to

             deceive members of the trade and/or the public as to the affiliation,

             connection or association of any product manufactured, imported,

             exported, advertised, marketed, promoted, distributed, displayed, offered

             for sale or sold by Defendants with Off-White, and/or as to the origin,

             sponsorship or approval of any product manufactured, imported,

             exported, advertised, marketed, promoted, distributed, displayed, offered

             for sale or sold by Defendants and Defendants’ commercial activities by

             Off-White;

       vi.   engaging in the unlawful, unfair or fraudulent business acts or practices,

             including, without limitation, the actions described herein, including the

             of advertising and/or dealing in any Counterfeit Products;




                                   31
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 34 of 90



       vii.   engaging in any other actions that constitute unfair competition with Off-

              White;

      viii.   engaging in any other act in derogation of Off-White’s rights;

       ix.    secreting, destroying, altering, removing, or otherwise dealing with the

              Counterfeit Products or any books or records that contain any

              information relating to manufacturing, importing, exporting, advertising,

              marketing, promoting, distributing, displaying, offering for sale, selling

              and/or otherwise dealing in the Counterfeit Products;

        x.    from secreting, concealing, destroying, altering, selling off, transferring

              or otherwise disposing of and/or dealing with: (i) Counterfeit Products;

              (ii) any computer files, data, business records, documents or any other

              records or evidence relating to Defendants’ User Accounts or Merchant

              Storefronts, Defendants’ Assets from or to Defendants’ Financial

              Accounts, and the manufacture, importation, exportation, advertising,

              marketing, promotion, distribution, display, offering for sale and/or sale

              of Counterfeit Products;

       xi.    from secreting, concealing, transferring, disposing of, withdrawing,

              encumbering or paying any of Defendants’ Assets from or to Defendants’

              Financial Accounts until further ordered by this Court;

       xii.   effecting assignments or transfers, forming new entities or associations,

              or utilizing any other device for the purpose of circumventing or

              otherwise avoiding the prohibitions set forth in any Final Judgment or

              Order in this action;




                                      32
     Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 35 of 90



           xiii.   providing services to Defendants, Defendants’ User Accounts and

                   Defendants’ Merchant Storefronts, including, without limitation,

                   continued operation of Defendants’ User Accounts and Merchant

                   Storefronts; and

           xiv.    instructing, assisting, aiding or abetting any other person or entity in

                   engaging in or performing any of the activities referred to in

                   subparagraphs (i) through (xiii) above; and

H.       For an order of the Court requiring that Defendants recall from any distributors and

retailers and deliver up to Off-White for destruction any and all Counterfeit Products and

any and all packaging, labels, tags, advertising and promotional materials and any other

materials in the possession, custody or control of such distributors and retailers that infringe

any of Off-White’s trademarks or other rights including, without limitation, the Off-White

Marks, or bear any marks that are confusingly or substantially similar to the Off-White

Marks;

I.       For an order of the Court requiring that Defendants deliver up for destruction to

Off-White any and all Counterfeit Products and any and all packaging, labels, tags,

advertising and promotional materials and any other materials in the possession, custody

or control of Defendants that infringe any of Off-White’s trademarks or other rights

including, without limitation, the Off-White Marks, or bear any marks that are confusingly

or substantially similar to the Off-White Marks pursuant to 15 U.S.C. § 1118;

J.       For an order from the Court requiring that Defendants provide complete

accountings for any and all monies, profits, gains and advantages derived by Defendants

from their manufacturing, importing, exporting, advertising, marketing, promoting,




                                          33
 Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 36 of 90



distributing, displaying, offering for sale, sale and/or otherwise dealing in the Counterfeit

Products as described herein, including prejudgment interest;

K.     For an order from the Court that an asset freeze or constructive trust be imposed

over any and all monies, profits, gains and advantages in Defendants’ possession which

rightfully belong to Off-White;

L.     For an award of exemplary or punitive damages in an amount to be determined by

the Court;

M.     For Off-White ’s reasonable attorneys’ fees;

N.     For all costs of suit; and

O.     For such other and further relief as the Court may deem just and equitable.


                             DEMAND FOR JURY TRIAL

       Off-White respectfully demands a trial by jury on all claims.


Dated: March 6, 2019                  Respectfully submitted,

                                              EPSTEIN DRANGEL LLP

                                              BY:     ________________________
                                                      Brieanne Scully (BS 3711)
                                                      bscully@ipcounselors.com
                                                      Ashly E. Sands (AS 7715)
                                                      asands@ipcounselors.com
                                                      Jason M. Drangel (JD 7204)
                                                      jdrangel@ipcounselors.com
                                                      William C. Wright (WW 2213)
                                                      bwright@ipcounselors.com
                                                      Andrew S. Chung (AC 1988)
                                                      achung@ipcounselors.com
                                                      60 East 42nd Street, Suite 2520
                                                      New York, NY 10165
                                                      Telephone:     (212) 292-5390
                                                      Facsimile:     (212) 292-5391




                                         34
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 37 of 90



                                       Brian Igel (BI 4574)
                                       bigel@bilawfirm.com
                                       One Grand Central Place
                                       305 Madison Avenue, 40th Floor
                                       New York, New York 10165
                                       Telephone:      (212) 873-0250
                                       Facsimile:      (646) 395-1585
                                       Attorneys for Plaintiff
                                       Off-White LLC




                              35
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 38 of 90




                EXHIBIT A
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 39 of 90




                                                                 1
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 40 of 90




                                                                 2
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 41 of 90




                                                                 3
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 42 of 90




                                                                 4
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 43 of 90




                                                                 5
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 44 of 90




                EXHIBIT B
               Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 45 of 90




Reg. No. 5,119,602            OFF-WHITE LLC (ILLINOIS LIMITED LIABILITY COMPANY)
                              305 Madison Avenue, 40th Flr.
Registered Jan. 10, 2017      C/o Bellizio + Igel
                              New York, NEW YORK 10165
New Cert. Aug. 14, 2018       CLASS 25: Clothing, not including those primarily in the color off white, namely, T-shirts,
                              sweat shirts, jerseys, sweat pants, jackets, shirts, pants, tops, blouses, woven shirts, knit tops,
Int. Cl.: 25                  trousers, slacks

Trademark                     FIRST USE 10-1-2016; IN COMMERCE 10-14-2016

Principal Register            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                              PARTICULAR FONT STYLE, SIZE OR COLOR

                              SER. NO. 85-524,865, FILED 01-25-2012




                                                                                                                      1
            Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 46 of 90




Reg. No. 5,150,712         Off-White LLC (ILLINOIS LIMITED LIABILITY COMPANY)
                           305 Madison Avenue c/o Bellizio + Igel
Registered Feb. 28, 2017   40th Fl. Attn: Daniel Bellizio
                           New York, NY 10165
Int. Cl.: 18, 25           CLASS 18: All-purpose carrying bags; travel bags; luggage; trunks; gym bags; sports bags;
                           clutches; purses; handbags; shoulder bags; tote bags; beach bags; wallets; business card cases;
Trademark                  backpacks; courier bags; messenger bags; briefcases; umbrellas

Principal Register         FIRST USE 8-15-2015; IN COMMERCE 8-15-2015

                           CLASS 25: Apparel for men and women, namely, jackets, sweatshirts, coats, blazers, suits,
                           pants, jeans, pullovers, sweaters, vests, shorts, shirts, dresses, skirts, neckwear, shawls;
                           scarves; socks, leggings; stockings; belts, suspenders; braces; hats, caps, gloves, shoes, boots;
                           flip flops, sandals and sneakers

                           FIRST USE 6-30-2015; IN COMMERCE 6-30-2015

                           The mark consists of fifteen alternating parallel diagonal lines of varying sizes forming the
                           shape of a square.

                           SER. NO. 87-109,216, FILED 07-19-2016
                           TINA BROWN, EXAMINING ATTORNEY




                                                                                                                 2
            Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 47 of 90




Reg. No. 5,307,806         Off-White LLC (ILLINOIS LIMITED LIABILITY COMPANY)
                           40th Floor
Registered Oct. 10, 2017   C/o Bellizio + Igel, 305 Madison Avenue
                           New York, NEW YORK 10165
Int. Cl.: 18, 25           CLASS 18: clutches; purses; handbags; tote bags; wallets; backpacks

Trademark                  FIRST USE 2-17-2014; IN COMMERCE 2-17-2014

Principal Register         CLASS 25: Apparel for men and women, namely, jackets, sweatshirts, coats, suits, pants,
                           jeans, vests, shorts, shirts, dresses, skirts, neckwear, scarves, socks, belts, suspenders, hats,
                           caps, shoes, boots and sneakers

                           FIRST USE 2-17-2014; IN COMMERCE 2-17-2014

                           The mark consists of nineteen alternating parallel diagonal lines of varying sizes forming the
                           shape of a rectangle.

                           SER. NO. 87-109,889, FILED 07-20-2016




                                                                                                                 3
               Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 48 of 90




Reg. No. 5,387,983            Off-White LLC (ILLINOIS LIMITED LIABILITY COMPANY)
                              C/o Bellizio + Igel Pllc
Registered Jan. 23, 2018      305 Madison Avenue, 40th Floor
                              New York, NEW YORK 10165
Int. Cl.: 25                  CLASS 25: Apparel for men and women, namely, jackets, sweatshirts, pants, jeans, pullovers,
                              sweaters, shirts, neckwear, socks, belts, hats, caps, shoes, boots and sneakers
Trademark
                              FIRST USE 6-6-2016; IN COMMERCE 6-6-2016
Principal Register
                              The mark consists of two intersecting dual-sided arrows.

                              SER. NO. 87-248,697, FILED 11-28-2016




                                                                                                               4
               Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 49 of 90




Reg. No. 5,572,836            Off-White LLC (ILLINOIS LIMITED LIABILITY COMPANY)
                              305 Madison Avenue C/o Bellizio + Igel
Registered Oct. 02, 2018      40th Fl. Attn: Daniel Bellizio
                              New York, NEW YORK 10165
Int. Cl.: 25                  CLASS 25: Apparel for men and women, namely, jackets, sweatshirts, coats, blazers, suits,
                              pants, jeans, pullovers, sweaters, vests, shorts, shirts, dresses, skirts, neckwear, socks, belts,
Trademark                     hats, caps, gloves, shoes, boots and sneakers

Principal Register            FIRST USE 3-25-2013; IN COMMERCE 3-25-2013

                              THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                              PARTICULAR FONT STYLE, SIZE OR COLOR

                              OWNER OF U.S. REG. NO. 5119602

                              The name(s), portrait(s), and/or signature(s) shown in the mark identifies "Virgil Abloh",
                              whose consent(s) to register is made of record.

                              SER. NO. 85-911,895, FILED 04-23-2013




                                                                                                                     5
               Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 50 of 90




Reg. No. 5,445,222            Off-White LLC (ILLINOIS LIMITED LIABILITY COMPANY)
                              C/o Bellizio + Igel Pllc
Registered Apr. 10, 2018      305 Madison Avenue, 40th Floor
                              New York, NEW YORK 10165
Int. Cl.: 25                  CLASS 25: Apparel for men and women, namely, jackets, sweatshirts, coats, pullovers,
                              shirts, hats, caps
Trademark
                              FIRST USE 6-30-2016; IN COMMERCE 6-30-2016
Supplemental Register
                              The mark consists of two intersecting dual-sided arrows with a horizontal bar on top.

                              SER. NO. 87-248,708, FILED P.R. 11-28-2016; AM. S.R. 03-05-2018




                                                                                                                 6
                                     Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 51 of 90


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                       Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88080002
                                                                       Filing Date: 08/15/2018


                                                      The table below presents the data as entered.

                                            Input Field                                                                  Entered
             SERIAL NUMBER                                                              88080002
             MARK INFORMATION
                                                                                        \\TICRS\EXPORT17\IMAGEOUT
             *MARK
                                                                                        17\880\800\88080002\xml1\ RFA0002.JPG
             SPECIAL FORM                                                               YES
             USPTO-GENERATED IMAGE                                                      NO
             COLOR MARK                                                                 NO
             *DESCRIPTION OF THE MARK                                                   The mark consists of The mark consists of two intersecting
             (and Color Location, if applicable)                                        dual-sided arrows with leaves wrapped around them.
             PIXEL COUNT ACCEPTABLE                                                     NO
             PIXEL COUNT                                                                988 x 973
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             Off-White LLC
             INTERNAL ADDRESS                                                           40th Floor
             *STREET                                                                    c/o Bellizio + Igel, 305 Madison Avenue
             *CITY                                                                      New York
             *STATE
                                                                                        New York
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        10165
             (Required for U.S. and certain international addresses)

             LEGAL ENTITY INFORMATION
             TYPE                                                                       limited liability company
             STATE/COUNTRY WHERE LEGALLY ORGANIZED                                      Illinois
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                                        025
                                                                                        Apparel for men and women, namely, jackets, sweatshirts,
                                                                                        coats, blazers, suits, pants, jeans, pullovers, sweaters, vests,
             *IDENTIFICATION                                                            shorts, shirts, dresses, skirts, neckwear, shawls; scarves; socks,
                                                                                        leggings; stockings; belts, suspenders; braces; hats, caps,
                                                                                        gloves, shoes, boots; flip flops, sandals and sneakers.
             FILING BASIS                                                               SECTION 1(b)


                                                                                                                                                             7
              Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 52 of 90


ATTORNEY INFORMATION
NAME                                         Brian Igel
FIRM NAME                                    BelliIo + Igel PLLC
STREET                                       305 Madison Avenue
CITY                                         New York
STATE                                        New York
COUNTRY                                      United States
ZIP/POSTAL CODE                              10165
EMAIL ADDRESS                                bigel@bilawfirm.com
AUTHORIZED TO COMMUNICATE VIA EMAIL          Yes
CORRESPONDENCE INFORMATION
NAME                                         Brian Igel
FIRM NAME                                    BelliIo + Igel PLLC
STREET                                       305 Madison Avenue
CITY                                         New York
STATE                                        New York
COUNTRY                                      United States
ZIP/POSTAL CODE                              10165
*EMAIL ADDRESS                               bigel@bilawfirm.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL         Yes
FEE INFORMATION
APPLICATION FILING OPTION                    TEAS RF
NUMBER OF CLASSES                            1
APPLICATION FOR REGISTRATION PER CLASS       275
*TOTAL FEE DUE                               275
*TOTAL FEE PAID                              275
SIGNATURE INFORMATION
SIGNATURE                                    /bi/
SIGNATORY'S NAME                             Brian Igel
SIGNATORY'S POSITION                         Attorney of Record, New York bar member
DATE SIGNED                                  08/15/2018




                                                                                       8
                                     Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 53 of 90

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                             Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88080002
                                                                       Filing Date: 08/15/2018
To the Commissioner for Trademarks:
MARK: (Stylized and/or Design, see mark)
The applicant is not claiming color as a feature of the mark. The mark consists of The mark consists of two intersecting dual-sided arrows with
leaves wrapped around them.
The applicant, Off-White LLC, a limited liability company legally organized under the laws of Illinois, having an address of
    40th Floor
    c/o Bellizio + Igel, 305 Madison Avenue
    New York, New York 10165
    United States

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

    International Class 025: Apparel for men and women, namely, jackets, sweatshirts, coats, blazers, suits, pants, jeans, pullovers, sweaters,
vests, shorts, shirts, dresses, skirts, neckwear, shawls; scarves; socks, leggings; stockings; belts, suspenders; braces; hats, caps, gloves, shoes,
boots; flip flops, sandals and sneakers.
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.



The applicant's current Attorney Information:
   Brian Igel of BelliIo + Igel PLLC 305 Madison Avenue
   New York, New York 10165
   United States
   bigel@bilawfirm.com (authorized)


The applicant's current Correspondence Information:
    Brian Igel
    BelliIo + Igel PLLC
    305 Madison Avenue
    New York, New York 10165
    bigel@bilawfirm.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant, the applicant's
attorney, or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address
must be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to
submit an additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                               Declaration

             Basis:
             If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

                       The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
                       The mark is in use in commerce on or in connection with the goods/services in the application;

                                                                                                                                                             9
                      Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 54 of 90

              The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

              The signatory believes that the applicant is entitled to use the mark in commerce;
              The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
              application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /bi/ Date: 08/15/2018
Signatory's Name: Brian Igel
Signatory's Position: Attorney of Record, New York bar member
Payment Sale Number: 88080002
Payment Accounting Date: 08/16/2018

Serial Number: 88080002
Internet Transmission Date: Wed Aug 15 18:30:13 EDT 2018
TEAS Stamp: USPTO/BAS-XX.XX.XX.XX-201808151830132199
24-88080002-610c5378c4a5eb48beebf68a9235
d1a659a2405878ac906affb0319e5c1af396a4-C
C-1798-20180815181522619938




                                                                                                                                       10
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 55 of 90




                                                                 11
                                     Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 56 of 90


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                        Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88041456
                                                                       Filing Date: 07/17/2018


                                                      The table below presents the data as entered.

                                     Input Field                                                           Entered
             SERIAL NUMBER                                  88041456
             MARK INFORMATION
             *MARK                                          \\TICRS\EXPORT17\IMAGEOUT 17\880\414\88041456\xml1\ RFA0002.JPG
             SPECIAL FORM                                   YES
             USPTO-GENERATED IMAGE                          NO
             COLOR MARK                                     YES
             COLOR(S) CLAIMED
                                                            The color(s) red is/are claimed as a feature of the mark.
             (If applicable)

             *DESCRIPTION OF THE MARK
                                                            The mark consists of a red zip tie.
             (and Color Location, if applicable)

             PIXEL COUNT ACCEPTABLE                         NO
             PIXEL COUNT                                    1003 x 1115
             REGISTER                                       Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                 Off-White LLC
             INTERNAL ADDRESS                               40th Floor
             *STREET                                        c/o Bellizio + Igel, 305 Madison Avenue
             *CITY                                          New York
             *STATE
                                                            New York
             (Required for U.S. applicants)

             *COUNTRY                                       United States
             *ZIP/POSTAL CODE
             (Required for U.S. and certain international   10165
             addresses)

             LEGAL ENTITY INFORMATION
             TYPE                                           limited liability company
             STATE/COUNTRY WHERE LEGALLY
                                                            Illinois
             ORGANIZED

             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                            018
             *IDENTIFICATION                                Handbags; wallets; backpacks
             FILING BASIS                                   SECTION 1(a)
                  FIRST USE ANYWHERE DATE                   At least as early as 06/15/2016

                                                                                                                                                             12
               Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 57 of 90


   FIRST USE IN COMMERCE DATE   At least as early as 06/15/2016
   SPECIMEN FILE NAME(S)        \\TICRS\EXPORT17\IMAGEOUT 17\880\414\88041456\xml1\ RFA0003.JPG
                                \\TICRS\EXPORT17\IMAGEOUT 17\880\414\88041456\xml1\ RFA0004.JPG
   SPECIMEN DESCRIPTION         Use of the mark on goods
INTERNATIONAL CLASS             025
*IDENTIFICATION                 Tops; bottoms; headwear; footwear
FILING BASIS                    SECTION 1(a)
   FIRST USE ANYWHERE DATE      At least as early as 05/15/2016
   FIRST USE IN COMMERCE DATE   At least as early as 05/15/2016
   SPECIMEN FILE NAME(S)

   JPG FILE(S)                  \\TICRS\EXPORT17\IMAGEOUT 17\880\414\88041456\xml1\ RFA0005.JPG
                                \\TICRS\EXPORT17\IMAGEOUT17\880\414\88041456\xml1\RFA0006.JPG
                                \\TICRS\EXPORT17\IMAGEOUT17\880\414\88041456\xml1\RFA0007.JPG
                                \\TICRS\EXPORT17\IMAGEOUT17\880\414\88041456\xml1\RFA0008.JPG
                                \\TICRS\EXPORT17\IMAGEOUT17\880\414\88041456\xml1\RFA0009.JPG
                                \\TICRS\EXPORT17\IMAGEOUT17\880\414\88041456\xml1\RFA0011.JPG
                                \\TICRS\EXPORT17\IMAGEOUT17\880\414\88041456\xml1\RFA0012.JPG
                                \\TICRS\EXPORT17\IMAGEOUT17\880\414\88041456\xml1\RFA0013.JPG
                                \\TICRS\EXPORT17\IMAGEOUT17\880\414\88041456\xml1\RFA0014.JPG
                                \\TICRS\EXPORT17\IMAGEOUT17\880\414\88041456\xml1\RFA0015.JPG
   ORIGINAL PDF FILE            SPE0-24386468-20180717171116140577_._DJ_Khaled_OW_x_Nike_Air_Presto.pdf
   CONVERTED PDF FILE(S)
                                \\TICRS\EXPORT17\IMAGEOUT17\880\414\88041456\xml1\RFA0010.JPG
   (1 page)

   SPECIMEN DESCRIPTION         Use of the mark on goods
ATTORNEY INFORMATION
NAME                            Brian Igel
FIRM NAME                       Bellizio + Igel PLLC
STREET                          305 Madison Avenue, 40th Floor
CITY                            New York
STATE                           New York
COUNTRY                         United States
ZIP/POSTAL CODE                 10165
EMAIL ADDRESS                   bigel@bilawfirm.com
AUTHORIZED TO COMMUNICATE VIA
                                Yes
EMAIL

CORRESPONDENCE INFORMATION
NAME                            Brian Igel
FIRM NAME                       Bellizio + Igel PLLC


                                                                                                   13
              Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 58 of 90

STREET                             305 Madison Avenue, 40th Floor
CITY                               New York
STATE                              New York
COUNTRY                            United States
ZIP/POSTAL CODE                    10165
*EMAIL ADDRESS                     bigel@bilawfirm.com
*AUTHORIZED TO COMMUNICATE VIA
                                   Yes
EMAIL

FEE INFORMATION
APPLICATION FILING OPTION          TEAS RF
NUMBER OF CLASSES                  2
APPLICATION FOR REGISTRATION PER
                                   275
CLASS

*TOTAL FEE DUE                     550
*TOTAL FEE PAID                    550
SIGNATURE INFORMATION
SIGNATURE                          /bi/
SIGNATORY'S NAME                   Brian Igel
SIGNATORY'S POSITION               Attorney of Record, New York bar member
DATE SIGNED                        07/17/2018




                                                                               14
                                     Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 59 of 90

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                             Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88041456
                                                                       Filing Date: 07/17/2018
To the Commissioner for Trademarks:
MARK: (Stylized and/or Design, see mark)
The color(s) red is/are claimed as a feature of the mark. The mark consists of a red zip tie.
The applicant, Off-White LLC, a limited liability company legally organized under the laws of Illinois, having an address of
   40th Floor
   c/o Bellizio + Igel, 305 Madison Avenue
   New York, New York 10165
   United States

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

      International Class 018: Handbags; wallets; backpacks

In International Class 018, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 06/15/2016, and first used in commerce at least as early as 06/15/2016, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) Use of the mark on goods.
Specimen File1
Specimen File2

      International Class 025: Tops; bottoms; headwear; footwear

In International Class 025, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 05/15/2016, and first used in commerce at least as early as 05/15/2016, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) Use of the mark on goods.
JPG file(s):
Specimen File1
Specimen File2
Specimen File3
Specimen File4
Specimen File5
Specimen File6
Specimen File7
Specimen File8
Specimen File9
Specimen File10
Original PDF file:
SPE0-24386468-20180717171116140577_._DJ_Khaled_OW_x_Nike_Air_Presto.pdf
Converted PDF file(s) (1 page)
Specimen File1



The applicant's current Attorney Information:
   Brian Igel of Bellizio + Igel PLLC 305 Madison Avenue, 40th Floor
   New York, New York 10165
   United States
   bigel@bilawfirm.com (authorized)

                                                                                                                                                             15
                       Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 60 of 90



The applicant's current Correspondence Information:
    Brian Igel
    Bellizio + Igel PLLC
    305 Madison Avenue, 40th Floor
    New York, New York 10165
    bigel@bilawfirm.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant, the applicant's
attorney, or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address
must be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to
submit an additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $550 has been submitted with the application, representing payment for 2 class(es).

                                                                    Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

               The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
               The mark is in use in commerce on or in connection with the goods/services in the application;
               The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

               The signatory believes that the applicant is entitled to use the mark in commerce;
               The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
               application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /bi/ Date: 07/17/2018
Signatory's Name: Brian Igel
Signatory's Position: Attorney of Record, New York bar member
Payment Sale Number: 88041456
Payment Accounting Date: 07/18/2018

Serial Number: 88041456
Internet Transmission Date: Tue Jul 17 17:34:10 EDT 2018
TEAS Stamp: USPTO/BAS-XX.XX.XX.XX-201807171734107659
72-88041456-61043868c7149590547ae0628ea1
3684d7af1cf0d98eb0b4532dd96d22477c8715-C
C-4471-20180717171116140577



                                                                                                                                       16
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 61 of 90




                                                                 17
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 62 of 90




                                                                 18
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 63 of 90




                                                                 19
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 64 of 90




                                                                 20
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 65 of 90




                                                                 21
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 66 of 90




                                                                 22
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 67 of 90




                                                                 23
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 68 of 90




                                                                 24
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 69 of 90




                                                                 25
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 70 of 90




                                                                 26
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 71 of 90




                                                                 27
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 72 of 90




                                                                 28
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 73 of 90




                                                                 29
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 74 of 90




                                                                 30
                                     Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 75 of 90


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                       Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88247568
                                                                       Filing Date: 01/02/2019


                                                      The table below presents the data as entered.

                                            Input Field                                                                  Entered
             SERIAL NUMBER                                                              88247568
             MARK INFORMATION
                                                                                        \\TICRS\EXPORT17\IMAGEOUT
             *MARK
                                                                                        17\882\475\88247568\xml1\ RFA0002.JPG
             SPECIAL FORM                                                               YES
             USPTO-GENERATED IMAGE                                                      NO
             COLOR MARK                                                                 NO
                                                                                        The mark consists of a circle containing the term "OFF" twice,
             *DESCRIPTION OF THE MARK
             (and Color Location, if applicable)
                                                                                        where each term intersects the other at the letter "F" as in the
                                                                                        shape of a cross.
             PIXEL COUNT ACCEPTABLE                                                     YES
             PIXEL COUNT                                                                658 x 664
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             Off-White LLC
             INTERNAL ADDRESS                                                           c/o Gelfand, Rennert & Feldman, LLP
             *STREET                                                                    360 Hamilton Ave., #100
             *CITY                                                                      White Plains
             *STATE
                                                                                        New York
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        10601
             (Required for U.S. and certain international addresses)

             LEGAL ENTITY INFORMATION
             TYPE                                                                       limited liability company
             STATE/COUNTRY WHERE LEGALLY ORGANIZED                                      Illinois
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                                        009
                                                                                        Eyewear, namely, eyeglasses, sunglasses and eyeglass frames
                                                                                        and lenses; eyewear accessories, namely, cases and holders;
             *IDENTIFICATION
                                                                                        laptop bags, sleeves and carrying cases; cell phone covers and
                                                                                        cases
             FILING BASIS                                                               SECTION 1(a)


                                                                                                                                                             31
               Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 76 of 90

   FIRST USE ANYWHERE DATE                    At least as early as 02/15/2018
   FIRST USE IN COMMERCE DATE                 At least as early as 02/15/2018
                                              \\TICRS\EXPORT17\IMAGEOUT
   SPECIMEN FILE NAME(S)
                                              17\882\475\88247568\xml1\ RFA0003.JPG
                                              \\TICRS\EXPORT17\IMAGEOUT
                                              17\882\475\88247568\xml1\ RFA0004.JPG
   SPECIMEN DESCRIPTION                       Specimens display mark on products
INTERNATIONAL CLASS                           025
                                              Apparel, namely, tops, bottoms as clothing, headwear,
*IDENTIFICATION
                                              footwear, belts
FILING BASIS                                  SECTION 1(a)
   FIRST USE ANYWHERE DATE                    At least as early as 11/21/2017
   FIRST USE IN COMMERCE DATE                 At least as early as 11/21/2017
                                              \\TICRS\EXPORT17\IMAGEOUT
   SPECIMEN FILE NAME(S)
                                              17\882\475\88247568\xml1\ RFA0005.JPG
                                              \\TICRS\EXPORT17\IMAGEOUT
                                              17\882\475\88247568\xml1\ RFA0006.JPG
                                              \\TICRS\EXPORT17\IMAGEOUT
                                              17\882\475\88247568\xml1\ RFA0007.JPG
   SPECIMEN DESCRIPTION                       Specimens depict mark on products
ATTORNEY INFORMATION
NAME                                          Brian Igel
FIRM NAME                                     Bellizio + Igel PLLC
INTERNAL ADDRESS                              c/o Bellizio + Igel PLLC
STREET                                        305 Madison Avenue, 40th Floor
CITY                                          New York
STATE                                         New York
COUNTRY                                       United States
ZIP/POSTAL CODE                               10165
EMAIL ADDRESS                                 bigel@bilawfirm.com
AUTHORIZED TO COMMUNICATE VIA EMAIL           Yes
CORRESPONDENCE INFORMATION
NAME                                          Brian Igel
FIRM NAME                                     Bellizio + Igel PLLC
INTERNAL ADDRESS                              c/o Bellizio + Igel PLLC
STREET                                        305 Madison Avenue, 40th Floor
CITY                                          New York
STATE                                         New York
COUNTRY                                       United States
ZIP/POSTAL CODE                               10165

                                                                                                      32
              Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 77 of 90


*EMAIL ADDRESS                               bigel@bilawfirm.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL         Yes
FEE INFORMATION
APPLICATION FILING OPTION                    TEAS RF
NUMBER OF CLASSES                            2
APPLICATION FOR REGISTRATION PER CLASS       275
*TOTAL FEE DUE                               550
*TOTAL FEE PAID                              550
SIGNATURE INFORMATION
SIGNATURE                                    /bi/
SIGNATORY'S NAME                             Brian Igel
SIGNATORY'S POSITION                         Attorney of Record, New York Bar Member
DATE SIGNED                                  01/02/2019




                                                                                       33
                                     Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 78 of 90

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                             Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88247568
                                                                       Filing Date: 01/02/2019
To the Commissioner for Trademarks:
MARK: (Stylized and/or Design, see mark)
The applicant is not claiming color as a feature of the mark. The mark consists of a circle containing the term "OFF" twice, where each term
intersects the other at the letter "F" as in the shape of a cross.
The applicant, Off-White LLC, a limited liability company legally organized under the laws of Illinois, having an address of
    c/o Gelfand, Rennert & Feldman, LLP
    360 Hamilton Ave., #100
    White Plains, New York 10601
    United States

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

    International Class 009: Eyewear, namely, eyeglasses, sunglasses and eyeglass frames and lenses; eyewear accessories, namely, cases and
holders; laptop bags, sleeves and carrying cases; cell phone covers and cases

In International Class 009, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 02/15/2018, and first used in commerce at least as early as 02/15/2018, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) Specimens display mark on products.
Specimen File1
Specimen File2

      International Class 025: Apparel, namely, tops, bottoms as clothing, headwear, footwear, belts

In International Class 025, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 11/21/2017, and first used in commerce at least as early as 11/21/2017, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) Specimens depict mark on products.
Specimen File1
Specimen File2
Specimen File3



The applicant's current Attorney Information:
   Brian Igel of Bellizio + Igel PLLC
   c/o Bellizio + Igel PLLC
   305 Madison Avenue, 40th Floor
   New York, New York 10165
   United States
   bigel@bilawfirm.com (authorized)


The applicant's current Correspondence Information:
   Brian Igel
   Bellizio + Igel PLLC
   c/o Bellizio + Igel PLLC
   305 Madison Avenue, 40th Floor


                                                                                                                                                             34
                       Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 79 of 90

    New York, New York 10165
    bigel@bilawfirm.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant, the applicant's
attorney, or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address
must be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to
submit an additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $550 has been submitted with the application, representing payment for 2 class(es).

                                                                    Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

               The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
               The mark is in use in commerce on or in connection with the goods/services in the application;
               The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

               The signatory believes that the applicant is entitled to use the mark in commerce;
               The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
               application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /bi/ Date: 01/02/2019
Signatory's Name: Brian Igel
Signatory's Position: Attorney of Record, New York Bar Member
Payment Sale Number: 88247568
Payment Accounting Date: 01/03/2019

Serial Number: 88247568
Internet Transmission Date: Wed Jan 02 18:58:50 EST 2019
TEAS Stamp: USPTO/BAS-XX.XX.XX.XX-201901021858503963
29-88247568-62083fcb89acceb4c43d3d13fa52
bc418f8774dfe843dddc68265f36be43f93-CC-4
894-20190102181218194724




                                                                                                                                       35
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 80 of 90




                                                                 36
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 81 of 90




                                                                 37
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 82 of 90




                                                                 38
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 83 of 90




                                                                 39
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 84 of 90




                                                                 40
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 85 of 90




                                                                 41
                                     Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 86 of 90


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                       Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 87913823
                                                                       Filing Date: 05/09/2018


                                                      The table below presents the data as entered.

                                            Input Field                                                                  Entered
             SERIAL NUMBER                                                              87913823
             MARK INFORMATION
                                                                                        \\TICRS\EXPORT17\IMAGEOUT
             *MARK
                                                                                        17\879\138\87913823\xml1\ RFA0002.JPG
             SPECIAL FORM                                                               YES
             USPTO-GENERATED IMAGE                                                      NO
             COLOR MARK                                                                 NO
                                                                                        The mark consists of a vertical bar line adjacent to two arrows,
             *DESCRIPTION OF THE MARK
             (and Color Location, if applicable)
                                                                                        one on top of the other, all encapsulated within a rectangular
                                                                                        box.
             PIXEL COUNT ACCEPTABLE                                                     YES
             PIXEL COUNT                                                                450 x 344
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             Off-White LLC
             INTERNAL ADDRESS                                                           40th Floor
             *STREET                                                                    c/o Bellizio + Igel, 305 Madison Avenue
             *CITY                                                                      New York
             *STATE
                                                                                        New York
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        10165
             (Required for U.S. and certain international addresses)

             LEGAL ENTITY INFORMATION
             TYPE                                                                       limited liability company
             STATE/COUNTRY WHERE LEGALLY ORGANIZED                                      Illinois
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                                        025
                                                                                        Apparel, namely, jackets, sweatshirts, coats, blazers, suits,
                                                                                        pants, jeans, pullovers, sweaters, vests, shorts, shirts, dresses,
             *IDENTIFICATION
                                                                                        skirts, neckwear, socks, belts, hats, caps, gloves, shoes, boots
                                                                                        and sneakers
             FILING BASIS                                                               SECTION 1(b)


                                                                                                                                                             42
              Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 87 of 90


ATTORNEY INFORMATION
NAME                                         Brian Igel
FIRM NAME                                    Bellizio + Igel PLLC
STREET                                       305 Madison Avenue, 40th Floor
CITY                                         New York
STATE                                        New York
COUNTRY                                      United States
ZIP/POSTAL CODE                              10165
EMAIL ADDRESS                                bigel@bilawfirm.com
AUTHORIZED TO COMMUNICATE VIA EMAIL          Yes
CORRESPONDENCE INFORMATION
NAME                                         Brian Igel
FIRM NAME                                    Bellizio + Igel PLLC
STREET                                       305 Madison Avenue, 40th Floor
CITY                                         New York
STATE                                        New York
COUNTRY                                      United States
ZIP/POSTAL CODE                              10165
*EMAIL ADDRESS                               bigel@bilawfirm.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL         Yes
FEE INFORMATION
APPLICATION FILING OPTION                    TEAS RF
NUMBER OF CLASSES                            1
APPLICATION FOR REGISTRATION PER CLASS       275
*TOTAL FEE DUE                               275
*TOTAL FEE PAID                              275
SIGNATURE INFORMATION
SIGNATURE                                    /bi/
SIGNATORY'S NAME                             Brian Igel
SIGNATORY'S POSITION                         Attorney of Record, New York bar member
DATE SIGNED                                  05/09/2018




                                                                                       43
                                     Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 88 of 90

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                             Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 87913823
                                                                       Filing Date: 05/09/2018
To the Commissioner for Trademarks:
MARK: (Stylized and/or Design, see mark)
The mark consists of a vertical bar line adjacent to two arrows, one on top of the other, all encapsulated within a rectangular box.
The applicant, Off-White LLC, a limited liability company legally organized under the laws of Illinois, having an address of
   40th Floor
   c/o Bellizio + Igel, 305 Madison Avenue
   New York, New York 10165
   United States

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

    International Class 025: Apparel, namely, jackets, sweatshirts, coats, blazers, suits, pants, jeans, pullovers, sweaters, vests, shorts, shirts,
dresses, skirts, neckwear, socks, belts, hats, caps, gloves, shoes, boots and sneakers
Intent to Use: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the identified
goods/services.



The applicant's current Attorney Information:
   Brian Igel of Bellizio + Igel PLLC 305 Madison Avenue, 40th Floor
   New York, New York 10165
   United States
   bigel@bilawfirm.com (authorized)


The applicant's current Correspondence Information:
    Brian Igel
    Bellizio + Igel PLLC
    305 Madison Avenue, 40th Floor
    New York, New York 10165
    bigel@bilawfirm.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant, the applicant's
attorney, or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address
must be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to
submit an additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                               Declaration

             Basis:
             If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

                       The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
                       The mark is in use in commerce on or in connection with the goods/services in the application;
                       The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
                       To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

                                                                                                                                                             44
                      Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 89 of 90


        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

              The signatory believes that the applicant is entitled to use the mark in commerce;
              The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
              application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /bi/ Date: 05/09/2018
Signatory's Name: Brian Igel
Signatory's Position: Attorney of Record, New York bar member
Payment Sale Number: 87913823
Payment Accounting Date: 05/10/2018

Serial Number: 87913823
Internet Transmission Date: Wed May 09 14:49:50 EDT 2018
TEAS Stamp: USPTO/BAS-XX.XX.XX.XX-201805091449505694
03-87913823-61082e3bc549b6da545b24fc0803
23444497e600a361ded2e4190651ad93321ec-CC
-1066-20180509144354680622




                                                                                                                                       45
Case 1:19-cv-02067-JMF Document 5 Filed 03/14/19 Page 90 of 90




                                                                 46
